       Case 1:17-cv-09909-PAE-KNF Document 120 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
TABOOLA, INC.,                                        :

                          Plaintiff,                :

                          -against-                 :               ORDER

EZOIC INC. and DWAYNE LAFLEUR,                      :        17-CV-9909 (PAE) (KNF)

                           Defendants.               :
-----------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


        On April 1, 2021, the Court directed Popdust, Inc. to show cause by an affidavit why it

should not be held in contempt for failing, without adequate excuse and after being served, to

obey the plaintiff’s subpoenas. Docket Entry No. 115. By a letter dated April 8, 2021, the

plaintiff represented to the Court that, “[o]n April 8, 2021, Popdust substantially complied with

the pending subpoenas by making a production of documents. Taboola considers the matter

satisfactorily resolved from its standpoint.” Docket Entry No. 117. By a letter dated April 9,

2021, Popdust, Inc.’s counsel represented to the Court that “my client’s failure to respond was

due to a misunderstanding in regards to the subpoenas. Since becoming aware of the

noncompliance issue, it has been engaged in good faith efforts to resolve this matter and

substantially complied with the pending subpoenas to the satisfaction of Taboola, Inc.”

        As it appears that: (i) Popdust, Inc.’s noncompliance was due to a misunderstanding; (ii)

Popdust, Inc. complied substantially with the subpoenas; and (iii) the matter has been resolved in

good faith by the parties, the Court considers the matter closed and, guided by Rule 1 of the
      Case 1:17-cv-09909-PAE-KNF Document 120 Filed 04/12/21 Page 2 of 2




Federal Rules of Civil Procedure, will not require an affidavit from Popdust, Inc.

Dated:   New York, New York                              SO ORDERED:
         April 12, 2021
